﻿I bring the fraternal greetings of a country covering 274,000 square kilometres, where 7 million men, women and children refuse henceforth to die of ignorance, hunger and thirst, even though they are not yet able to have a real life, after a quarter of a century as a sovereign State represented here at the United Nations.
3.	I come to this thirty-ninth session of the General Assembly to speak on behalf of a people which, on the land of its ancestors, has chosen from now on to assert itself and to take responsibility for its own history, in both its positive and negative aspects, without any complexes.
4.	I come here, mandated by the National Council of the Revolution of Burkina Faso, to express the views of my people on the problems that have been included on the General Assembly's agenda, which form the tragic background of the events which are sadly undermining the foundations of the world late in this twentieth century. It is a world of chaos, in which the human race is torn apart by struggles between the great and the not-so-great, attacked by armed bands and subjected to violence and plunder. It is a world in which the nations, eluding international jurisdiction, command groups beyond the law, which, with gun in hand, live by preying on others and organizing the most despicable kinds of trafficking.
5.	I do not intend to enunciate dogmas here. I am neither a messiah nor a prophet. I possess no truths. My only ambition is a twofold aspiration: first, to be able to speak in simple language, the language of facts and clarity, on behalf of my people, the people of Burkina Faso, and, secondly, to be able to express in my own way the feelings of that mass of people who are disinherited—those who belong to that world maliciously dubbed "the third world"—and to state, even if I cannot make them understood, the reasons that have led us to rise up, all of which explains our interest in the United Nations, the demands of our rights drawing strength in the clear awareness of our duties.
6.	Nobody will be surprised to hear us associate the former Upper Volta, now Burkina Faso, with that despised rag-bag, the third world, which the other worlds invented at the time of our independence in order better to ensure our intellectual, cultural, economic and political alienation. We want to fit in there without at all justifying this great swindle of history, still less accepting that we are a backward world left behind by the West. Rather, we do so to affirm our awareness of belonging to a three-continent whole and to state, as one of the non-aligned countries, our deeply felt conviction that a special solidarity unites the three continents of Asia, Latin America and Africa in the same battle against the same political traffickers and economic exploiters.
7.	Thus to recognize our presence in the third world is, to paraphrase Jose Marti, to affirm that we feel on our cheek every blow struck against every other man in the world. So far, we have turned the other cheek. The slaps in the face have been redoubled and the evil-doers have felt no tenderness in their hearts. They have trampled on the truth of the just. They have betrayed the word of Christ. They have turned His cross into a club, and after putting on His robe they have torn our bodies and souls to shreds. They have obscured His message, making it a Western one, whereas we saw it as a message of universal liberation. Now our eyes have been opened to the class struggle and there will be no more blows dealt against us. It must be proclaimed that there will be no salvation for our peoples unless we turn our backs completely on all the models that all the charlatans of that type have tried to sell us for 20 years. There can be no salvation for us unless we reject those models; there can be no development without that break.
8.	Now all the new "master minds" are awakening, roused by the dizzy increase of millions of men in rags and frightened by the threat to their digestion of this multitude hounded by hunger. They are beginning to change their tune and are again anxiously seeking among us miraculous ideas for new forms of development for our countries. In order to understand this it is necessary only to read the proceedings of innumerable colloquys and seminars.
9.	I certainly do not wish to ridicule the patient efforts of those honest intellectuals who, because they have eyes to see, have observed the terrible consequences of the ravages caused in the third world by the so-called development specialists.
10.	I fear that the results of all the energies seized by the Prosperos of all kinds may be turned into a magic wand to be used to turn us back in to a world of slavery, dressed up according to the taste of our times. This fear is justified by the fact that the African petite bourgeoisie with its diplomas, if not that of the whole third world, is not ready—whether because of intellectual laziness or simply because it has sampled the Western way of life—to give up its privileges. It therefore forgets that all true political struggle requires a rigorous theoretical debate, and it refuses to do the thinking necessary in order to invent the new concepts needed to wage the kind of struggle to the death that is ahead of us. A passive and pathetic consumer group, it overflows with the "in" words of the West, just as it overflows with its whisky and champagne, in salons where there is a dubious kind of harmony. One will search in vain— the concepts of Blackness or the African personality now being a little outdated—for truly new ideas from the brains of our so-called intellectual giants. Words and ideas come to us from elsewhere. Our professors, engineers and economists are content simply to add a little colouring, because they have brought from the European universities of which they are the products only their diplomas and the surface smoothness of adjectives and superlatives. It is urgently necessary that our qualified personnel and those who work with ideas learn that there is no innocent writing. In these tempestuous times, we cannot leave it to our enemies of the past and of the present to think and to imagine and to create. We also must do so.
11.	Before it is too late—and it is already late—this elite, these men of Africa, of the third world, must come to their senses; in other words, they must turn to their own societies, they must look at this wretchedness that we have inherited, to understand that the battle for thought that will help the disinherited masses not only is not a vain one but can become credible at the international level. They must provide a faithful picture for their own peoples, a picture that will enable them to carry out profound changes in the social and political situation so that we can free ourselves from the foreign domination and exploitation that can lead our States only to failure.
12.	This is something that we understood, we, the people of Burkina Faso, on that night of 4 August 1983, when the stars first began to shine in the heavens of our homeland. We had to take the lead of the peasant uprisings in the countryside, threatened by desertification, exhausted by hunger and thirst, and abandoned. We had to give some sense of meaning to the revolts of the unemployed urban masses, frustrated and tired of seeing the limousines of the alienated elite flash by following the head of State, who offered them only false solutions devised and conceived in the brains of others. We had to give an ideological soul to the just struggles of our masses mobilized against the monstrosity of imperialism. Instead of a minor, short-lived revolt, we had to have revolution, the eternal struggle against all domination. Others have noted this before me and yet others will say after me how broad the gap now is between the rich peoples and those that aspire only to have enough to eat, enough to drink, to survive and to defend their dignity, but nobody could believe how much of the food of our people has gone to feed the rich man's cow.
13.	In the case of Upper Volta, the process was even more crystal clear. We demonstrated the essence of all the calamities that have crushed the so-called developing countries.
14.	The truth about aid, represented as the panacea for all ills and often praised beyond all rhyme or reason, has been revealed. Very few countries have been so inundated with aid of all kinds as has mine. Aid is supposed to help development, but one can look in vain in what used to be Upper Volta to see any sign of any kind of development. The people who were in power through either naivety or class selfishness could not or else did not want to gain control over this inflow from the outside or grasp the scope of it and use it in the interests of our people.
15.	Analysing a table that was published in 1983 by the Sahel Club, Jacques Giri, in his book entitled The Sahel Tomorrow concluded quite sensibly that aid to the Sahel, because of its content and because of the machinery in place, was only aid for survival. He emphasized that only 30 per cent of that aid would enable the Sahel simply to remain alive. According to Jacques Giri, this outside aid was designed only for the continued development of the unproductive sectors, imposing intolerable burdens on our small budgets, completely disrupting our countryside, creating deficits in our trade balance and, in fact, speeding up our indebtedness.
16.	Here are just a few standard facts to describe what Upper Volta used to be like: 7 million inhabitants, with more than 6 million peasants; infant mortality at 180 per 1,000; life expectancy of 40 years; an illiteracy rate of 98 per cent, if literacy is considered to mean being able to read, write and speak a language; one doctor for 50,000 inhabitants; 16 per cent receiving schooling; and lastly, a gross domestic product of 53,356 CFA francs, that is, just over $100 per capita.
17.	The diagnosis obviously was a very bad one. The source of the evil was political and so the only cure must be a political one.
18.	Of course, we encourage aid that can help us to manage without aid, but in general the aid and assistance policies merely led us to become completely disorganized, to enslave ourselves, to shirk our responsibility in our economic, political and cultural areas.
19.	We have chosen a different path to achieve better results. We have chosen to establish new techniques. We have chosen to seek forms of organization that are better adapted to our civilization, abruptly and once and for all rejecting all kinds of outside diktats, so that we can create the conditions for a dignity in keeping with our ambitions.
20.	We refuse simple survival. We want to ease the pressures, to free our countryside from medieval stagnation or regression. We want to democratize our society, to open up our minds to a universe of collective responsibility, so that we may be bold enough to invent the future. We want to change the administration and reconstruct it with a different kind of civil servant. We want to get our army involved with the people in productive work and remind it constantly that, without patriotic training, a soldier is only a criminal with power. That is our political programme.
21.	At the economic level, we are learning to live simply, to accept and to demand of ourselves the austerity that we need in order to carry out our great designs.
22.	Thanks to the revolutionary solidarity fund, which is fed by voluntary contributions, we are now beginning to deal with the cruel questions posed by the drought. We support and have applied the principles of the Declaration of Alma-Ata expanding our primary health care. We endorse as a State policy the global strategy of GOBI FFF advocated by UNICEF.
23.	We believe that through the United Nations Sudano-Sahelian Office, the United Nations should enable those countries affected by drought to establish a medium- and long-term plan to achieve self- sufficiency in food.
24.	To prepare for the twenty-first century, we have begun, by creating a special tombola section, an immense campaign for the education and training of our children in a new school. The programme is called "Let's teach our children". Through committees to defend the revolution, we have established a vast house-building programme—500 units in three months—and we are also building roads, small water collectors, and so forth. Our economic ambition is to work to ensure that the use of the mind and the strength of each inhabitant of Burkina Faso will produce what is necessary to provide two meals a day and drinking-water.
25.	We swear that in future in Burkina Faso nothing will be done without the participation of the people of Burkina Faso themselves, nothing that has not been decided by us, that has not been prepared by us. There shall be no more attacks on our honour and dignity.
26.	Strengthened by this conviction, we want our words to cover all those who suffer, all those whose dignity has been crushed by a minority or a system.
27.	Let me say to those who are listening to me now that I speak not only on behalf of Burkina Faso, my country which I love so much, but also on behalf of all those who suffer, wherever they may be.
28.	I speak on behalf of those millions of human beings who are in ghettos because their skin is black, or because they have a different kind of culture, those whose status is hardly higher than that of an animal.
29.	I suffer, too, on behalf of those Indians who have been massacred, trampled on and humiliated and who, for centuries, have been confined to reservations, so that they do not have any aspirations to any rights whatsoever, so that their culture cannot become enriched 'through contact with other cultures, including that of the invader.
30.	I speak out on behalf of those who are unemployed because of a structurally unjust system which has now been completely disrupted, the unemployed who have been reduced to seeing their lives as only the reflection of the lives of those who have more than themselves.
31.	I speak on behalf of women throughout the entire world who suffer from a system of exploitation imposed on them by men. As far as we are concerned, we are willing to welcome all suggestions from anywhere in the world that will help us to promote the full development and prosperity of the women of Burkina Faso. In return, we will share with all countries the positive experience we are now undertaking with our women, who are now involved at all levels of the State apparatus and social life in Burkina Faso, women who struggle and who say with us that the slave who will not shoulder responsibility to rebel does not deserve pity. That slave will alone be responsible for his own wretchedness if he has any illusions whatsoever about the suspect indulgence shown by a master who pretends to give him freedom. Only struggle helps us to become free, and we call on all our sisters of all races to rise up to regain their rights.
32.	I speak on behalf of the mothers of our poor countries who see their children dying of malaria and diarrhoea, unaware that to save them there are simple methods available but which the science of the multinationals does not offer to them, preferring to invest in cosmetics laboratories and engage in cosmetic surgery to satisfy the whims and caprices of a few men and women who feel they have become too fat because of too many calories in the rich food they consume with regularity. That must make even members of this Assembly dizzy—not to mention the peoples of the Sahel. We have decided to adopt and popularize the methods that have been advocated by WHO and UNICEF.
33.	I speak on behalf of the child, the child of the poor man, who is hungry and who furtively eyes the wealth piled up in the rich man's shop, a shop that is protected by a thick window, a window which is defended by an impassable grille, the grille guarded by a policeman in a helmet with gloves and a bludgeon, the policeman placed there by the father of another child, who comes there to serve himself or rather to be served because these are the guarantees of capitalistic representativeness and norms of the system.
34.	I speak on behalf of the artists—poets, painters, sculptors, musicians, actors and so on—people of good will who see their art being prostituted by the show-business magicians.
35.	I cry out on behalf of the journalists who have been reduced to silence or else to lies simply to avoid the hardships of unemployment.
36.	I protest on behalf of the athletes of the entire world whose muscles are being exploited by political systems or by those who deal in the modern slavery of the stadium.
37.	My country is the essence of all the miseries of peoples, a tragic synthesis of all the suffering of mankind but also, and above all, the synthesis of the hopes of our struggles. That is why I speak out on behalf of the sick who are anxiously looking to see what science can do for them—but that science has been taken over by the gun merchants. My thoughts go to all those who have been affected by the destruction of nature, those 30 million who are dying every year, crushed by that most fearsome weapon, hunger.
38.	As a soldier, I cannot forget that obedient soldier who does what he is told, whose finger is on the trigger and who knows that the bullet which is going to leave his gun will bring only a message of death.
39.	Lastly, I speak out in indignation as I think of the Palestinians, whom this most inhuman humanity has replaced with another people, a people who only yesterday were themselves being martyred at leisure. I think of the valiant Palestinian people, the families which have been splintered and split up and are wandering throughout the world seeking asylum. Courageous, determined, stoic and tireless, the Palestinians remind us all of the need and moral obligation to respect the rights of a people. Along with their Jewish brothers, they are anti-Zionists.
40.	Standing alongside my soldier brothers of Iran and Iraq, who are dying in a fratricidal and suicidal war, I wish also to feel close to my comrades of Nicaragua, whose ports are being mined, whose towns are being bombed and who, despite all, face up with courage and lucidity to their fate. I suffer with all those in Latin America who are suffering from imperialist domination.
41.	I wish to stand side by side with the peoples of Afghanistan and Ireland, the peoples of Grenada and East Timor, each of those peoples seeking happiness in keeping with their dignity and the laws of their own culture.
42.	I rise up on behalf of all who seek in vain any forum in the world to make their voices heard and to have themselves taken seriously.
43.	Many have already spoken from this rostrum. Many will speak after me. But only a few will take the real decisions, although we are all officially considered equals. I speak on behalf of all those who seek in vain for a forum in the world where they can be heard. Yes, I wish to speak for all those—the forgotten—because I am a man and nothing that is human is alien to me.
44.	Our revolution in Burkina Faso takes account of the ills of all peoples. We are also inspired by all the experiences of mankind, from the very first breath of the first human being.
45.	We wish to enjoy the inheritance of all the revolutions of the world, all the liberation struggles of the third-world peoples. We are trying to learn from the great upheavals that have transformed the world. We have drawn the lessons of the American revolution, the lessons of its victory against colonial domination, and the consequences of that victory. We endorse the doctrine of non-interference by Europeans in American affairs and non-interference by Americans in European affairs. In 1823, Monroe said "America for the Americans". We would say "Africa for the Africans; Burkina Faso for the Burkinabe". The French revolution of 1789, which disrupted the foundations of absolutism, has taught us the rights of man linked to the rights of peoples to freedom. The great revolution of October 1917 transformed the world and made possible the victory of the proletariat, shook the foundations of capitalism and made possible the dreams of justice of the French Commune.
46.	Open to all the wishes of the peoples and their revolutions, learning also from the terrible failures that have led to truly sad infringements of human rights, we want to preserve from each revolution only that essence of purity that prohibits us from becoming servants to the realities of others, even though in our thinking we find that there is a community of interests among us.
47.	There must be no more deceit. The new international economic order, for which we are struggling and will continue to struggle, can be achieved only if we manage to do away with the old order, which completely ignores us, only if we insist on the place which is ours in the political organization of the world, only if we realize our importance in the world and obtain the right to decision-making with respect to the machinery governing trade, economic and monetary affairs at the world level.
48.	The new international economic order is simply one among all the other rights of peoples—the right to independence, to the free choice of the form and structure of government, the right to development— and like all the rights of peoples it is a right which can be gained only through the struggle of the peoples. It will never be obtained by any act of generosity by any Power whatsoever.
49.	I continue to have unshakeable confidence—a confidence I share with the immense community of non-aligned countries—that, despite our peoples' battering-ram cries of distress, our group will preserve its cohesion, strengthen its power of collective negotiation, find allies among all nations, and begin, together with all who can still hear us, to organize a really new system of international economic relations.
50.	I agreed to come to speak before the Assembly because, despite the criticism of certain major contributors, the United Nations remains the ideal forum for our demands, the place where the legitimacy of countries which have no voice is recognized. This was expressed very accurately by the Secretary- General, when he wrote:
"The United Nations reflects in a unique way the aspirations and frustrations of many nations and groups all over the world. One of its great merits is that all nations—including the weak, the oppressed and the victims of injustice"—that is, us—"can get a hearing and have a platform even in the face of the hard realities of power. A just cause, however frustrated or disregarded, can find a voice in the United Nations. This is not always a well- liked attribute of the Organization, but it is an essential one."
The meaning and scope of the Organization could not be better defined.
51.	Therefore, it is absolutely essential for the good of each of us that the United Nations be strengthened and provided with the means to take action. That is why we endorse the Secretary-General's proposals to this end, to help the Organization break the many deadlocks which have been carefully preserved by the great Powers in order to discredit it in the eyes of the world.
52.	Since I recognize the admittedly limited merits of the Organization, I cannot but rejoice to see new Members join us that is why the delegation of Burkina Faso welcomes the admission of the 159th Member of the United Nations, the State of Brunei Darussalam.
53.	The folly of those who, by a quirk of fate, rule the world makes it imperative for the Movement of Non-Aligned Countries—which, I hope, the State of Brunei Darussalam will soon join—to consider as one of the permanent goals of its struggle the achievement of disarmament, which is an essential aspect of the principal conditions of our right to development.
54.	In our view, there must be serious studies of all the factors which have led to the calamities which have befallen the world. In this connection, President Fidel Castro stated our view admirably at the opening of the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held at Havana in September 1979, when he said:
"Three hundred billion dollars could build 600,000 schools, with a capacity for 400 million children; or 60 million comfortable homes, for 300 million people; or 30,000 hospitals, with 18 million beds; or 20,000 factories, with jobs for more than 20 million workers; or an irrigation system for 150 million hectares of land—that, with the application of technology, could feed a billion people." If we multiply those numbers by 10—and I am sure that that is a conservative figure—we can see how much mankind wastes every year in the military field, that is, against peace.
55.	It is easy to see why the indignation of the peoples is easily transformed into rebellion and revolution in the face of the crumbs tossed to them in the ignominious form of some aid, to which utterly humiliating conditions are sometimes attached. It can be understood why, in the fight for development, we consider ourselves to be tireless combatants for peace.
56.	We swear to struggle to ease tension, to introduce the principles of civilized life into international relations and to extend these to all parts of the world. That means that we can no longer stand by passively and watch people haggle over concepts.
57.	We reiterate our determination to work actively for peace; to take our place in the struggle for disarmament; to take action in the field of international politics as a decisive factor, free of all hindrance by any of the big Powers, whatever may be their designs.
58.	But the quest for peace also involves the strict application of the right of countries to independence. On this point, the most pathetic—indeed, the most appalling—example is found in the Middle East, where, with arrogance, insolence and incredible stubbornness, a small country, Israel, has for more than 20 years, with the unspeakable complicity of its powerful protector, the United States, continued to defy the international community.
59.	Only yesterday, Jews were consigned to the horrors of the crematorium, but Israel scorns history by inflicting on others the tortures it suffered.
60.	In any event, Israel—whose people we love for its courage and sacrifices of the past—should realize that the conditions for its own tranquillity are not to be found in military strength financed from outside. Israel must begin to learn to be a nation like other nations, one among many.
61.	For the present, we declare from this rostrum our militant, active solidarity with the fighters, both men and women, of the wonderful people of Palestine, for we know that there is no suffering that has no end.
62.	Analysing the economic and political situation in Africa, we cannot fail to stress our serious concern at the dangerous challenges to the rights of peoples hurled by certain nations which, secure in their alliances, openly flout international morality.
63.	We are naturally pleased at the decision to withdraw foreign troops from Chad so that the Chadian people themselves, without intermediaries, can find the way to put an end to that fratricidal war and finally be able to dry the tears that have been shed for so many years. But, despite the progress made here and there in the struggle of the African peoples for economic emancipation, our continent continues to reflect the essential reality of the contradictions between the big Powers and to be oppressed by the unbearable scourges of today's world.
64.	That is why we cannot accept and must unreservedly condemn the treatment of the people of Western Sahara by the Kingdom of Morocco, which has been using delaying tactics to postpone the day of reckoning that will in any event be forced upon it by the will of the Saharan people. I have visited the regions liberated by the Saharan people, and I have come to believe more firmly than ever that nothing will stop its progress towards the total liberation of its country under the militant and enlightened leadership of the Frente POLISARIO.
65.	I do not wish to dwell too long on the question of Mayotte and the islands of the Malagasy archipelago; since the facts are clear and the principles obvious, there is no need to dwell on them. Mayotte belongs to the Comoros; the islands of the archipelago belong to Madagascar.
66.	With regard to Latin America, we welcome the initiative of the Contadora Group as a positive step in the search for a just solution to the explosive situation in the region. Commander Daniel Ortega, speaking here on behalf of the revolutionary people of Nicaragua, made concrete proposals and posed some basic, direct questions. We hope to see peace in his country and throughout Central America on and after 15 October; this is what world public opinion calls for.
67.	Just as we condemned the foreign aggression against the island of Grenada, so we condemn all foreign intervention. Thus, we cannot remain silent about the foreign military intervention in Afghanistan.
68.	And yet there is one point that is so serious that each of us must give a very open and clear explanation of it. That question, as members can imagine, is that of South Africa. The unbelievable insolence of that country with respect to all nations of the world—even those that support the terrorism which it has erected into a State system designed physically to liquidate the black majority of that country—and the contempt that it has shown for all our resolutions constitute one of the most serious and overwhelming concerns of the world today.
69.	But the most tragic factor is not that South Africa has outlawed itself from the international community because of its apartheid laws, not even that it continues to occupy Namibia illegally and keep it under its colonialist and racist boot or that it continues with impunity to subject its neighbours to the laws of banditry. No, what is the most abject and the most humiliating for the human conscience is that it has made this tragedy a matter of everyday reality for millions of human beings, who have only their own body and the heroism of their bare hands to defend themselves. Sure of the complicity of the big Powers and the active support of certain among them, as well as of the criminal collaboration of some pathetic African leaders, the white minority simply ignores the feelings of all those people, everywhere in the world, who find the savage methods of that country to be absolutely intolerable.
70.	There was a time when international brigades went to defend the honour of nations that suffered aggression. Today, despite the agonizing open wounds that are suffered, all we do is vote for resolutions that do nothing more than call on a nation of pirates, which "destroys a smile as hail kills flowers", to mend its ways.
71.	We shall soon be celebrating the one-hundred- and-fiftieth anniversary of the emancipation of slaves in the British Empire. My delegation supports the proposal of Antigua and Barbuda for the commemoration of that event, which is of very great importance to African countries and the black world. For us, all that can be said throughout the world during the commemorative ceremonies must emphasize the terrible cost paid by Africa and the black world in the development of civilization. Nothing was given us in return, which no doubt explains the tragedy on our continent today. It is our blood that nourished the rise of capitalism that made possible our present condition of dependence and consolidated our underdevelopment. But we cannot hide the truth anymore; it cannot be ignored. The figures cannot be simply haggled away. For every black man who came to the plantations, five died or were crippled. And here I do not mention the disorganization of the continent and its consequences.
72.	While the entire world, thanks to you, Mr. President, with the help of the Secretary-General, will be commemorating that anniversary and noting this truth, it will understand why we long for peace among nations and why we demand our right to development with absolute equality through the organization and distribution of human resources. It is because we belong to one of the races that has suffered the most that we in Burkina Faso have sworn that we shall never accept any splitting up of our country or any denial of justice. It is the memory of that suffering that causes us to stand side by side with the Palestine Liberation Organization [PLO] against the armed bands of Israel. It is the memory of that suffering which, on the one hand, causes us to support the African National Congress of South Africa [ANC] and the South West Africa People's Organization [SWAPO] and, on the other, makes absolutely intolerable the presence in South Africa of men who say they are white and feel entitled on that account to set the whole world on fire. It is that memory of suffering that makes us put all our faith in the United Nations, with the common responsibility, the common task and the common hopes of us all.
73.	We demand that throughout the world the campaign to free Nelson Mandela be intensified so that his presence here at the next session of the General Assembly will be a victory of collective pride. In memory of our suffering and as a collective pardon, an international humanitarian prize should be given for all those who have contributed to the defence of human rights through their work and research. We call for cutting all budgets for space research by one ten-thousandth and devoting that amount to research in the field of health and to improving the human environment which has been disrupted by those "fireworks" which are harmful to the ecosystem.
74.	We also propose that the structures of the United Nations be reviewed and revised so that an end may be put to the scandal of the right of veto. The perverse effects of its abuse have, of course, been offset by the vigilance of some States that possess the veto right. However, nothing can justify that right— neither the size of the country nor its wealth.
75.	If the argument used to justify that inequity has been the cost paid during the Second World War, then those nations that have arrogated those rights to themselves should know that each of us has an uncle or a father who—like thousands of other innocent people recruited from the third world to defend the rights that had been flouted by the Hitlerite hordes— also suffered and died from Nazi bullets. Therefore, let those major Powers, which miss no opportunity to question the right of peoples, not be so arrogant. The absence of Africa from the club of those that have the right of veto is an injustice which must be ended.
76.	Lastly, my delegation would be failing in its duty if it did not call for the suspension of Israel and the pure and simple exclusion of South Africa from the United Nations. When, in the course of time, those countries have done what they must do to justify their presence in the international community, then we would be only too happy to welcome them here and to guide their first steps.
77.	We should like to reconfirm our confidence in the United Nations. We are grateful for the work which its agencies have done in Burkina Faso and for their presence side by side with us in the difficult times in which we are living. We are grateful to the members of the Security Council for having allowed us twice this year to preside over the work of the Council. We only hope the Council will recognize the principle of the struggle against the extermination of 30 million human beings each year through hunger, which today is more devastating than nuclear weapons.
78.	Our confidence and faith in the United Nations leads me to thank the Secretary-General for his visit, which we greatly appreciated; he came to see for himself the harsh reality of our life and to get a true picture of the aridity or the Sahel and the tragedy of desertification.
79.	I cannot conclude without paying a tribute to the President of the General Assembly, who, with his great intelligence and perception, will guide the work of this thirty-ninth session.
80.	I have travelled many thousands of kilometres to be here. I have come to ask each member to work together to put an end to the contempt of those who are unreasonable, to eliminate the tragic spectacle of children dying of hunger, to do away with ignorance, to ensure the triumph of the legitimate rebellion of peoples and to put an end to the use of weapons so that they can be laid down and fall silent, and to ensure that mankind will survive and that together, with the great poet Novalis we can all sing together:
"Soon the stars will come back to the Earth where they have long been gone; soon the sun will return, the star will shine again among the stars, all the races of the world will gather together again after a long separation, the old orphaned families will find one another again and every day there will be new discoveries, more people will embrace one another; then the inhabitants of the old days will come back to the Earth, the ashes will be relit in each tomb, the flame of life will burn again, *he old houses will be rebuilt, the old times will come again and history will be the dream of the present extended to infinity."
81.	Down with international reaction! Down with imperialism! Down with neo-colonialism! Down with "puppetism"!
82.	Eternal glory to the peoples who are struggling for their freedom! Eternal glory to the peoples who stand shoulder to shoulder to defend their dignity! Eternal victory to the peoples of Africa, Latin America and Asia in their struggle!
83.	Fatherland or death: we shall triumph.
